DETAILED ACTION
Response to Arguments
The amendment filed 9/16/2021 have been entered and made of record.

The application has pending claim(s) 1-20.

Applicant's arguments filed 9/16/2021 have been fully considered but they are not persuasive.
The Applicant alleges, in pages 9-12, and states respectively that the combination of Marcos and Dabov fail to disclose or suggest “resizing … to a larger size … injecting high frequency data into the resized image … extracting, from the resized image, … wherein each of the first plurality of matching blocks is from within the resized image …” as recited in each of the independent claims; and further that Gandolph fails to remedy such noted deficiencies of Marcos and Dabov.  The Examiner disagrees that the combination of Marcos and Dabov consists of such deficiencies because it seems that the Applicant has a specific interpretation of such claim limitations that are different from the Examiner’s broadest reasonable claim language interpretation.  It seems the Applicant’s interpretation requires the extracting a first plurality of matching blocks from the high frequency data injected resized image (see Applicant’s originally filed specification: page 8 at line 11 and page 20 at lines 11-16 with regard to reference numbers 310 and 320 of Figure 3 [wherein each of the first plurality of matching block is from within the high frequency data injected resized image] [It is noted that the matching blocks are extracted from the high frequency data injected resized image instead of high frequency data injected resized image, a first plurality of matching blocks … wherein each of the first plurality of matching blocks is from within the high frequency data injected resized image], which would at that instance overcome at least the prior art references Marcos, Dabov, and .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcos (WO 2015/121422 A1, as applied in previous Office Action) in view of Dabov et al (“Image Denoising by Sparse 3-D Transform-Domain Collaborative Filtering” – IEEE 2007 - pages 2080-2095, provided by Applicant’s Information Disclosure Statement – IDS, as applied in previous Office Action).
Re Claim 1: Marcos discloses a method of enhancing a resolution of an original image (see Marcos, abstract, page 2 at lines 14-19 and 30-35, page 3 at lines 1-14, page 4 at lines 15-18, page 7 at lines 5-20, page 8 at lines 29-32, page 9 at lines 3-8, page 18 at lines 8-15, performing super resolution on an input image), the method comprising: resizing the original image to a larger size, the resized image divided into a first plurality of reference blocks (see Marcos, abstract, page 2 at lines 14-19 and 30-35, page 3 at lines 1-14, page 4 at lines 15-18, page 7 at lines 5-20, page 8 at lines 29-32, page 9 at 

Dabov discloses wherein each of the first plurality of matching blocks is from within the same image [Marcos’s own resized/upscaled level image which needs to be denoised] (see Dabov, Fig. 3, abstract, paragraph “In this paper, we propose …” in page 2081, Section C on page 2082, page 2083, paragraph “To show how …” in page 2087, paragraph “The next essential step …” in page 2093, denoising via block-matching and collaborative filtering).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marcos’s method using Dabov’s teachings by including the denoising via block-matching and collaborative filtering strategy to Marcos’s denoising process in order to improve the signal-to-noise ratio (see Dabov, Fig. 3, abstract, paragraph “In this paper, we propose …” in page 2081, Section C on page 2082, page 2083, paragraph “To show how …” in page 2087, paragraph “The next essential step …” in page 2093).

Re Claim 9: Marcos further discloses generating the high frequency data based on pixel data of the resized image, wherein the generating the high frequency data is further based on a difference between the resized image and the original image (see Marcos, abstract, page 2 at lines 14-19 and 30-35, page 3 at lines 1-14, page 4 at lines 15-18, page 7 at lines 5-20, page 8 at lines 7-13 and 29-32, page 9 at lines 3-8, page 18 at lines 8-15, difference between scaled image and its corresponding coarse version provides fine detail information [high-frequency HF data]), and wherein the plurality of or wherein at least two matching blocks of the plurality of matching blocks are partially overlapping (see Marcos, abstract, page 2 at lines 14-19 and 30-35, page 3 at lines 1-14, page 4 at lines 15-18, page 7 at lines 5-20, page 8 at lines 29-32, page 9 at lines 3-8, page 18 at lines 8-15, partially overlapping patches). 


Claims 2-6, 10-14, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcos as modified by Dabov, and further in view of Gandolph et al (WO 2016/005242 A1, as applied in previous Office Action).  The teachings of Marcos as modified by Dabov have been discussed above.
Re Claim 2: Marcos further discloses for each reference block in the first plurality of reference blocks, jointly adjusting the high frequency data of the reference block and the first plurality of matching blocks as a group (see Marcos, abstract, page 2 at lines 14-19 and 30-35, page 3 at lines 1-14, page 4 at lines 15-18, page 7 at lines 5-20, page 8 at lines 29-32, page 9 at lines 3-8, page 18 at lines 8-15, joint denoising and super-resolution: extract high-frequency HF version patches from the downscaled images at the determined positions of the best matching patches and average the contributions of such patches). 
	However Marcos as modified by Dabov fails to explicitly disclose that components of the high frequency data that are consistent in the group are retained while components of the high frequency data that are inconsistent in the group are removed.
	Gandolph discloses jointly adjusting the high frequency data of the reference block and the first plurality of matching blocks as a group so that components of the high frequency data that are consistent in the group are retained while components of the high frequency data that are inconsistent in the group are removed (see Gandolph, page 6 at lines 24-33, page 9 at lines 1-29, average of all or a subset of blocks defined by matches of the cross-scale self-similarity matching showing the best results for the signal-to-noise ratio).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Marcos’s method, as modified by Dabov, using Gandolph’s teachings by including the linear combination average processing to Marcos’s [as modified by Dabov] average processing in order to improve the signal-to-noise ratio (see Gandolph, page 6 at lines 24-33, page 9 at lines 1-29).

Re Claim 3: Marcos as modified by Dabov and Gandolph further discloses wherein jointly adjusting the high frequency data of the reference block and the first plurality of matching blocks as a group (see Marcos, abstract, page 2 at lines 14-19 and 30-35, page 3 at lines 1-14, page 4 at lines 15-18, page 7 at lines 5-20, page 8 at lines 29-32, page 9 at lines 3-8, page 18 at lines 8-15, joint denoising and super-resolution: extract high-frequency HF version patches from the downscaled images at the determined positions of the best matching patches and average the contributions of such patches), 

Re Claim 4: Dabov further discloses wherein the 3D transformation comprises at least one of the following: a Discrete Cosine Transform, a Haar Transform, or an Identity Transform (see Dabov, Fig. 3, abstract, paragraph “In this paper, we propose …” in page 2081, Section C on page 2082, page 2083, paragraph “To show how …” in page 2087, paragraph “The next essential step …” in page 2093, Discrete Cosine Transform DCT, Haar wavelet, etc.). See claims 1 and 2 for obviousness and motivation statements.

Re Claim 5: Dabov further discloses wherein the 3D transformation comprises a two-dimensional (2D) image transform and a one-dimensional (1D) image transform, and equivalent to applying a separable 3-D transform to the whole group]). See claims 1 and 2 for obviousness and motivation statements.

Re Claim 6: Marcos as modified by Gandolph and Dabov further discloses wherein jointly adjusting the high frequency data of the reference block and the first plurality of matching blocks as a group (see Marcos, abstract, page 2 at lines 14-19 and 30-35, page 3 at lines 1-14, page 4 at lines 15-18, page 7 at lines 5-20, page 8 at lines 29-32, page 9 at lines 3-8, page 18 at lines 8-15, joint denoising and super-resolution: extract high-frequency HF version patches from the downscaled images at the determined positions of the best matching patches and average the contributions of such patches) further comprises: modifying at least some spectral coefficients in each of the 3D spectra based at least in part on corresponding coefficient standard deviations (see Dabov, Fig. 3, abstract, paragraph “In this paper, we propose …” in page 2081, Section 

As to claim 10, the claim is the corresponding system claim to claim 1 respectively.  The discussions are addressed with regard to claim 1.  Further, Marcos further discloses a system for enhancing a resolution of an original image, the system comprising: a processor configured to perform the method (see Marcos, abstract, page 2 at lines 14-19 and 30-35, page 3 at lines 1-14, page 4 at lines 15-18, page 7 at lines 5-20, page 8 at lines 29-32, page 9 at lines 3-8, page 18 at lines 8-15, performing super resolution on an input image).  However Marcos as modified by Dabov fails to explicitly disclose an image interface comprising circuitry configured to receive the original image.
Gandolph discloses an image interface comprising circuitry configured to receive the original image and a processor communicatively coupled with the image interface 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Marcos’s system, as modified by Dabov, using Gandolph’s teachings by including the image interface to Marcos’s [as modified by Dabov] system in order to improve the signal-to-noise ratio (see Gandolph, page 6 at lines 24-33, page 9 at lines 1-29, page 16 at lines 13-29).

	As to claim 11, the discussions are addressed with regard to claim 2 respectively. 
As to claim 12, the discussions are addressed with regard to claim 3 respectively.
As to claim 13, the discussions are addressed with regard to claims 4-5 respectively.
As to claim 14, the discussions are addressed with regard to claim 6 respectively.

Re Claim 18: Marcos further discloses wherein the processor is further configured to: generate the high frequency data based on pixel data of the resized image, and/or generate the high frequency data based on a difference between the resized image and the original image (see Marcos, abstract, page 2 at lines 14-19 and 30-35, page 3 at lines 1-14, page 4 at lines 15-18, page 7 at lines 5-20, page 8 at lines 7-13 and 29-32, page 9 at lines 3-8, page 18 at lines 8-15, difference between scaled image and its corresponding coarse version provides fine detail information [high-frequency HF data]). 
Further, Gandolph further discloses an image sensor communicatively coupled with the image interface and configured to capture image data of a scene (see 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Marcos’s system, as modified by Dabov, using Gandolph’s teachings by including the camera and image interface to Marcos’s [as modified by Dabov] system in order to improve the signal-to-noise ratio (see Gandolph, page 6 at lines 24-33, page 9 at lines 1-29, page 16 at lines 13-29).

Re Claim 20: Marcos further discloses wherein at least two matching blocks of the plurality of matching blocks are partially overlapping (see Marcos, abstract, page 2 at lines 14-19 and 30-35, page 3 at lines 1-14, page 4 at lines 15-18, page 7 at lines 5-20, page 8 at lines 29-32, page 9 at lines 3-8, page 18 at lines 8-15, partially overlapping patches).  Dabov also further discloses wherein at least two matching blocks of the plurality of matching blocks are partially overlapping (see Dabov, e.g. Figs. 1-3 respectively).  See claim 10 for obviousness and motivation statements.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcos as modified by Dabov, and further in view of Deamo et al (WO 2014/154773 A1, provided by Applicant’s Information Disclosure Statement – IDS, as applied in previous Office Action).  The teachings of Marcos as modified by Dabov have been discussed above.
th iterations of enhancing the resolution of the resized image, wherein n is a whole real number. 
	Deamo discloses wherein each reference block in the first plurality of reference blocks is in a first size (see Deamo, abstract, page 14 at lines 22-33, page 15 at lines 1-21), wherein the method further comprises: dividing the resized image into a second plurality of reference blocks, wherein each reference block in the second plurality of reference blocks is in a second size smaller than the first size (see Deamo, abstract, page 14 at lines 22-33, page 15 at lines 1-21); in at least one iteration of enhancing the resolution of the resized image, for each reference block in the second plurality of reference blocks: extracting, from the resized image, a second plurality of matching blocks that meet a mutual similarity condition with respect to the reference block (see Deamo, abstract, page 4 at lines 25-32, page 5 at lines 1-12, page 14 at lines 22-33, page 15 at lines 1-21); adjusting the high frequency data of the reference block based th iterations of enhancing the resolution of the resized image, wherein n is a whole real number (see Deamo, abstract, page 4 at lines 25-32, page 5 at lines 1-12, page 14 at lines 22-33, page 15 at lines 1-21).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Marcos’s method, as modified by Dabov, using Deamo’s teachings by including the improved super-resolved image processing to Marcos’s [as modified by Dabov] super-resolution process in order to improve the super-resolved/resolution image (see Deamo, abstract, page 4 at lines 25-32, page 5 at lines 1-12, page 14 at lines 22-33, page 15 at lines 1-21).


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcos as modified by Dabov and Gandolph, and further in view of Deamo.  The teachings of Marcos as modified by Dabov and Gandolph have been discussed above.
Re Claim 15: As to claim 15, the discussions are addressed with regard to claim 7 respectively.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Marcos’s system, as modified by Dabov and Gandolph, using Deamo’s teachings by including the improved super-resolved image processing to Marcos’s [as modified by Dabov and Gandolph] super-resolution process in order to improve the super-resolved/resolution .


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcos as modified by Dabov and Gandolph, and further in view of Kim et al (“Example-based Learning for Single-Image Super-Resolution and JPEG Artifact Removal” – TR-173 – August 2008, pages 1-27, as applied in previous Office Action).  The teachings of Marcos as modified by Dabov and Gandolph have been discussed above.
Re Claim 19: However Marcos as modified by Dabov and Gandolph fails to explicitly disclose wherein the plurality of reference blocks are distinct, non-overlapping pixel blocks of the resized image, wherein each reference block comprises a plurality of contiguous pixels. 
	Kim discloses wherein the plurality of reference blocks are distinct, non-overlapping pixel blocks of the resized image, wherein each reference block comprises a plurality of contiguous pixels (see Kim, paragraph “It is possible to construct …” in page 7, it is possible to construct a super-resolved image using non-overlapping patches).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Marcos’s system, as modified by Dabov and Gandolph, using Kim’s teachings by including the non-overlapping patch processing to Marcos’s [as modified by Dabov and Gandolph] super-.

Allowable Subject Matter
Claims 8 and 16-17 [claim 17 is dependent upon claim 16 respectively] are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        November 15, 2021